Case 1:05-md-01720-MKB-JO Document 7527 Filed 07/12/19 Page 1 of 4 PageID #: 111340

CARTER OIL COMPANY INC.
P.O. Box 2506
Flagstaff, AZ 86003                                                              Jf

DBA: Carter Conoco Travel Center, Carter Fuels, Carter-Cardlock
                                                                                                       •4
                                             Date: July 9,2019

Carter Oil Company Inc. / Paul Carter
Carter Oil Company Inc.               ^
P.O. Box 2506
Flagstaff. Arizona 86003


                      Re:     Payment Card Interchange Fee and Merchant Discount
                              Antitrust Litigation, MDL-1720

US District Court for the Eastern District of New York:

       As you are aware, a federal court in New York issued a preliminary approval of the $6.24 billion

settlement in the consolidated payment card interchange fee class action case. The terms of the

settlement state that the $6.24 billion fund will be distributed to the entity that "accepted VISA branded

and/or MasterCard branded credit cards between January 1, 2004 and January 25, 2019." While branded

distributors incontrovertibly accepted both VISA and MasterCard cards,jobbers are not known to VISA

or    MasterCard       because     their    branded       distributors,   in    this    case     Western

Refining/Andeavor/Marathon/PSX/Shell, is the one who is on record with the credit card companies.

       The preliminary approval order of the settlement agreement was issued on January 24"^, 2019. I
have been told that other major brand suppliers have pledged to pass through the amounts they receive

from the settlement to their branded distributors.         I would like to make sure that Western

Refining/Andeavor/Marathon/PSX/Shell (my supplier) will pledge that the portion of the settlement it

receives will be passed on,pro rata, to its branded jobbers. Any other position would be grossly unfair.

       I thank you for your assistance.


                                                             Jobber
                                 company inc
                                                   OIL
MOBILE 928.699-4736
OFFICE 928.774.7600                      PAUL
                                              President
TOLL FREE 800.430.5419                 CARTER
FAX 928.774.0763
                                           P.O. Box 2506
EMAIL Pcarfer@CarterOII.com                Flagstaff, AZ 86003
                          www.CarterOil.com

li Mobil                                   @e
                                                                 ocument 7527 Filed 07/12/1
ocument 7527 Filed 07/12/1
     CARTEROIL
                       i
        company inc.
0-MKB-JO Document 7527 Filed 07/12/19 Page 4 of




                                                                                ucnnriLU mMiL
                        ^CARTERQIL                       company mc
                                                                                                                                 /   V>A..
                                                  PO BOX 0506                                                                                           fUGSTAFF, AZ '         ^
                                                  l"LAGSiAFF AX 86000
                                                                                                                                                        JUL 09t
                                                  "pWeiFfe^                                                                                             AMOUI^T
                                                  f PHIDE"                  7Dn DIMD DDDl 07 53 bSn?                  1000
                                                                                                                                         11201            $4.05
                                                                                                                                                        R2305M1 47397-26
                                                                                    •   >.   L-
                                                                        6roo \<Cl -(rx            /
                                                                                                      NV   i1             \
                                                                                   i 4204 — 4 S3S93
                                                                                                                .|j.ljl.niii)iijiiHiiiiij.j.niijniiijilji}).ij.,jj|j|ij.ijj,
